Citation Nr: 1609289	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  11-18 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as due to service-connected left testicular atrophy as a residual of epididymitis. 


REPRESENTATION

Appellant (Veteran) represented by:	Sean A. Kendall, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1955 to March 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In May 2014, the Board remanded a claim to reopen service connection for an acquired psychiatric disorder for additional development.  In March 2015, the Board reopened the Veteran's claim to service connection and remanded the issue for additional development and medical inquiry.  The case is again before the Board for appellate review.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The record in this matter consists solely of electronic claims files and has been reviewed.  New and relevant documentary evidence has not been added to the record since the August 2015 Supplemental Statement of the Case (SSOC).  


REMAND

The Veteran asserts that in-service left testicle problems and subsequent atrophy led to infertility, which then led to his current psychiatric problems. 

In March 2015, the Board requested VA compensation examinations by two specialists - a urologist and a psychiatrist or psychologist.  In April and May 2015 reports and opinions, the Board's remand directives were largely satisfied.  However, with respect to one particular aspect of the Veteran's claim, an addendum medical opinion from each examiner is required.  

In March 2015, the Board asked (in relevant part) whether the Veteran's service-connected left testicular atrophy aggravates the Veteran's infertility and/or depression.  The examining urologist found that the service-connected disorder did not aggravate the infertility, while the examining psychologist likewise found that the service-connected disorder did not aggravate the Veteran's depression.  However, an addendum opinion from each specialist would assist the Board in its decision.  In particular, additional detail explaining in what way the service-connected left testicular atrophy has not aggravated (i.e., permanently worsened beyond the natural progress of the disorder) the infertility and depression would be helpful.  Notably, neither opinion currently addresses the underlying reasons for the conclusion of no aggravation, which makes them inadequate on that particular issue.

Further, any recent VA treatment records relevant to these claims should be included in the claims file. The most recent records are dated in June 2015. 
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  The most recent records are dated in June 2015.  If no additional VA treatment records exist, the claims file should be documented accordingly.  38 C.F.R. 
§ 3.159.
 
2.  Return the Veteran's case to the April and May 2015 VA examiners (the urologist and psychologist, respectively) for review and elaboration of their reports and opinions.  The examiners should again review the claims file, to include the aforementioned reports and opinions, and a copy of this remand.  Each examiner should then offer an addendum opinion on the following questions:

Urologist:

Is it at least as likely as not (a probability of 50 percent or greater) that the infertility is aggravated (i.e., permanently worsened beyond the natural progress) by the service-connected left testicle atrophy?  

In answering this question, please expand on the finding of no aggravation in the April 2015 report by explaining in detail how left testicle atrophy would not negatively affect over time the Veteran's ability to produce sperm in such a manner that would have enabled him to reproduce.  

Psychologist:

Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's depression is aggravated (i.e., permanently worsened beyond the natural progress) by the service-connected left testicle atrophy?  

In answering this question, please address specifically the left testicle atrophy and its effect or non-effect on the Veteran's psychiatric state, irrespective of the issue of infertility.  

Each examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. 

Each examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Thereafter, review the claims file to ensure that all requested development has been completed satisfactorily.  Then readjudicate the claim on appeal.  If the benefit remains denied, issue an appropriate SSOC and provide the Veteran and his attorney an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




